                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

GEORGE W. STOKES,                    No. 19-cv-14311 (NLH) (AMD)

          Plaintiff,

     v.                                       OPINION

ERIC PRICE, et al.,

          Defendants.


APPEARANCE:
George W. Stokes, 260218
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff George W. Stokes, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, seeks to bring

a claim pursuant to 42 U.S.C. § 1983, against Eric Price,

Detective John Doe, and the Atlantic County Prosecutor’s Office.

See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court will dismiss the

Complaint without prejudice.   28 U.S.C. § 1915(e)(2)(b)(ii).


                                 1
I.    BACKGROUND

      Plaintiff alleges Detectives Eric Price and John Doe came

to his house in October 2017 and “began questioning [him]

concerning charges [they were] planning on charging [him] with.”

ECF No. 1 at 5.      Plaintiff told them he was represented by

counsel, but the detectives told him it was a new procedure.

Id.   Plaintiff was questioned again on December 6, 2017 without

his attorney.      Id.   He was subsequently arrested after a court

appearance on December 6, 2017.       Id. at 6.

      Detective Price continued to question Plaintiff while he

was detained.      Id.   John Doe was present for all interrogations

but did not stop Detective Price.        Id.   On June 3, 2019,

Plaintiff won a motion declaring that his right to remain silent

had been violated.       Id.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.      The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.         This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

                                     2
     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.   Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).   “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”   Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

A.   Claims Based on Suppressed Statements

     Plaintiff seeks damages for being incarcerated on charges

that he was indicted on after the violation of his rights under

Miranda v. Arizona, 384 U.S. 436 (1966).

     To the extent the complaint alleges violations of

Plaintiff's Fifth Amendment rights, he has failed to state a

claim.   “[V]iolations of the prophylactic Miranda procedures do

not amount to violations of the Constitution itself.”    Giuffre

v. Bissell, 31 F.3d 1241, 1256 (3d Cir. 1994); see also Chavez

v. Martinez, 538 U.S. 760, 767 (2003).   “[I]t is the use of

                                 3
coerced statements during a criminal trial, and not in obtaining

an indictment, that violates the Constitution.”    Renda v. King,

347 F.3d 550, 559 (3d Cir. 2003); see also Ojo v. Luong, 709 F.

App’x 113, 118 (3d Cir. 2017) (citing Renda).

     Plaintiff states he was indicted based on the statements

that were later determined to have been obtained in violation of

his right to remain silent.    In other words, he won a motion to

suppress his statements and they cannot be used at trial.    He

therefore has not stated a claim for relief.

     Plaintiff seeks compensation for the time he was held on

the charges that were brought based on the purportedly coerced

statements.    The Courts construes this as a false imprisonment

claim   “A ‘grand jury indictment or presentment constitutes

prima facie evidence of probable cause to prosecute’; this

presumption will only be overcome ‘by evidence that the

presentment was procured by fraud, perjury or other corrupt

means.’”    Woodyard v. Cty. of Essex, 514 F. App'x 177, 183 (3d

Cir. 2013) (quoting Rose v. Bartle, 871 F.2d 331, 353 (3d Cir.

1989)).    “The trial court's later suppression . . . is

irrelevant to a determination of whether probable cause

supported the arrest warrant and the indictment.”    Id.   If there

was probable cause to indict Plaintiff, his subsequent detention

was lawful.    See Herman v. City of Millville, 66 F. App’x 363,

365 n.3 (3d Cir. 2003) (stating that probable cause is a

                                  4
“complete defense” to plaintiff’s false arrest, false

imprisonment, and malicious prosecution claims).

     The facts as set forth in the complaint do not state a

false arrest or false imprisonment claim, but Plaintiff may be

able to allege facts supporting those claims.   Therefore, the

Court will grant him leave to amend.

B.   Failure to Intervene

     Plaintiff alleges Detective Doe failed to intervene and

stop Detective Price’s illegal conduct.   “To be directly liable

under a failure to intervene theory, (1) the plaintiff must have

‘demonstrate[d] that her underlying constitutional rights were

violated[,]’; (2) the officer had a duty to intervene; and (3)

the officer must have had a ‘realistic and reasonable

opportunity to intervene.’”   Klein v. Madison, 374 F. Supp. 3d

389, 419 (E.D. Pa. 2019) (quoting Adams v. Officer Eric

Selhorst, 449 F. App’x 198, 204 (3d Cir. 2011); Smith v.

Mensinger, 293 F.3d 641, 650–51 (3d Cir. 2002)) (alterations in

original).

     The Court has determined that Plaintiff has not stated a

claim for violations of his constitutional rights by Detective

Price.   Therefore, he has not stated a claim against Detective

Doe for failure to intervene.   In the event Plaintiff moves to

amend his complaint to address the deficiencies noted by the

Court in the underlying false arrest and false imprisonment

                                 5
claims, Plaintiff may also move to amend this claim against

Detective Doe.

C.   Atlantic County Prosecutor’s Office

     Plaintiff asserts a claim against the Atlantic County

Prosecutor’s Office.   He alleges the Prosecutor’s Office “was

well aware of an investigation being carried out by Detective

Price.   His superior could of overlooked his findings, and made

sure that he followed the guide lines for questioning anyone who

may receive charges for which he is being Questioned for.”    ECF

No. 1 at 7.

     In order to state a failure-to-supervise claim against a

municipal defendant such as the Prosecutor’s Office, Plaintiff

must make “a showing as to whether (1) municipal policymakers

know that employees will confront a particular situation, (2)

the situation involves a difficult choice or a history of

employees mishandling, and (3) the wrong choice by an employee

will frequently cause deprivation of constitutional rights.”

Forrest v. Parry, 930 F.3d 93, 106 (3d Cir. 2019).   “[A]

plaintiff alleging failure-to-supervise, train, or discipline

must show that said failure amounts to deliberate indifference

to the constitutional rights of those affected.”   Id.

     Plaintiff’s complaint does not contain any facts suggesting

the Prosecutor’s Office was deliberately indifferent to his

constitutional rights.   The conclusory statement that the

                                 6
Prosecutor’s Office was “aware” of Detective Price’s

investigation does not support a plausible inference that it

failed to supervise him.   Plaintiff may move to amend this claim

in the event he can support his claim with specific facts.

D.   Leave to Amend

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”    Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).     As Plaintiff may

be able to provide facts supporting his false arrest, false

imprisonment, and failure to supervise claims, he may move to

amend his complaint within 30 days of this Opinion and Order.

     Plaintiff should note that when an amended complaint is

filed, the complaint no longer performs any function in the case

and cannot be utilized to cure defects in the complaint, unless

the relevant portion is specifically incorporated in the new

complaint.   6 Wright, Miller & Kane, Federal Practice and

Procedure 1476 (2d ed. 1990) (footnotes omitted).     The amended

complaint may adopt some or all of the allegations in the

complaint, but the identification of the particular allegations

to be adopted must be clear and explicit.    Id.   To avoid

confusion, the safer course is to file an amended complaint that

is complete in itself.   Id.   Plaintiff’s new complaint may not

include claims that were dismissed with prejudice.

                                  7
     In the event Plaintiff does not move to amend his complaint

within the time set by the Court, the dismissal without

prejudice shall convert into a dismissal with prejudice under 28

U.S.C. § 1915(e)(2)(B)(ii) without further action by the Court

CONCLUSION

     For the reasons stated above, the Complaint is dismissed

without prejudice for failure to state a claim.   An appropriate

order follows.



Dated: December 17, 2019            __s/ Noel L. Hillman________
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                8
